Citation Nr: 0013203	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-28 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the right shoulder, with superior 
displacement of the distal clavicle.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint and disc disease of the cervical spine, 
with limitation of motion.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint and disc disease of the lumbar spine, with 
limitation of motion.

4.  Entitlement to an evaluation in excess of zero percent 
for degenerative joint and disc disease of the thoracic 
spine, x-ray evidence only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.   

In February 1999, the Board remanded this case to the RO for 
due process considerations and additional evidentiary 
development.  Upon completing the remand directives, the 
above issues are once again before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The appellant's service-connected degenerative arthritis 
of the right shoulder, with superior displacement of the 
distal clavicle, is principally manifested by recurrent 
complaints of pain, with no evidence of limitation of motion 
of the arm, midway between the side and shoulder level, or 
limitation of motion of the arm, to 25 degrees from the side. 

2.  The evidence does not show more than slight limitation of 
motion of the cervical spine.

3.  The appellant's service-connected degenerative joint and 
disc disease of the lumbar spine is productive of no more 
than slight impairment, with no evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. 

4.  The appellant's service-connected degenerative joint and 
disc disease of the thoracic spine is manifested by 
complaints of pain in the thoracic region.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative arthritis of the right shoulder, with 
superior displacement of the distal clavicle, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5201, and 5203 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint and disc disease of the cervical 
spine, with limitation of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5290 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint and disc disease of the lumbar spine, 
with limitation of motion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292, and 5295 
(1999).





4.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for the assignment of a 10 percent evaluation 
for degenerative joint and disc disease of the thoracic 
spine, x-ray evidence only, have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5291 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a September 1994 decision, the Board granted the 
appellant's claim of entitlement to service connection for 
degenerative joint and disc disease of the spine.  At that 
time, the Board stated that the appellant had sustained two 
serious injuries to his spine while he was in the military.  
The Board further indicated that the appellant had submitted 
several opinions from chiropractors indicating that his 
current back disabilities, which included degenerative joint 
and disc disease of the cervical, dorsal, and lumbar spine, 
were the result of the injuries sustained during service.  In 
addition, a VA medical advisor provided an opinion which 
supported the appellant's contention that his current back 
disabilities were related to his in-service injuries.  Thus, 
the Board granted the appellant's claim for service 
connection for degenerative joint and disc disease of the 
cervical, dorsal, and lumbar spine.  

As per the Board's September 1994 decision, in a June 1995 
rating decision, the RO granted the appellant's claim of 
service connection for degenerative joint and disc disease of 
the cervical, thoracic, and lumbar spine.  At that time, the 
evidence of record showed that there was slight limitation of 
cervical spine motion, primarily flexion.  Thus, the RO 
assigned a 10 percent disabling rating under Diagnostic Codes 
5010-5290 for the appellant's service connected degenerative 
joint and disc disease of the cervical spine.  The RO also 
revealed that although there was no indication of limited 
motion of the thoracic or lumbar areas, with the application 
of 38 C.F.R. § 4.7, an additional 10 percent rating under 
Diagnostic Code 5010 was warranted based on characteristic 
pain on motion for the appellant's service-connected 
degenerative joint and disc disease of the thoracic and 
lumbar spine.  In addition, the RO granted the appellant's 
claim of entitlement to service connection for degenerative 
arthritis and synovitis of the right shoulder.  According to 
the RO, the evidence of record showed that the appellant's 
current right shoulder disability was related to his in-
service injuries.  The RO assigned a 10 percent disabling 
rating under Diagnostic Code 5010.

A private medical statement from K.M., D.C., dated in July 
1995, shows that at that time, Dr. M. stated that he had been 
providing ongoing care to the appellant for spinal 
degeneration and associated pain, and occasional immobility 
of the spine.  Dr. M. indicated that the appellant was also 
under care for periodic flare-ups of a right clavicle and 
shoulder problem.  According to Dr. M., periodic spinal 
manipulation and manipulation of the right shoulder were 
needed to help keep the appellant's spine and shoulder 
mobilized to the point where he could function.  Dr. M. 
further noted that the appellant's right shoulder problem was 
chronic and tended to create some tension and increased 
aggravation of the cervical thoracic spine.  

In March 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had chronic pain in his 
right shoulder.  (T. 2).  The appellant stated that his pain 
was getting worse because his collar bone had separated from 
his sternum.  (T.3).  He indicated that he also had chronic 
pain in his neck and back, and that he had been receiving 
treatment from a chiropractor for over 30 years for those 
disabilities.  (T.4).  According to the appellant, his 
vertebrae would get out of place and put pressure on the 
nerves in his spinal column.  (Id.).  The appellant reported 
that pain would shoot down his legs.  (T.10).  In response to 
the question as to whether or not the appellant had any 
muscle spasms in his back, the appellant responded 
"sometimes."  (T.12).  The appellant indicated that he was 
not currently working.  (T.3).  He reported that he had 
worked in the motion picture and television industry for 25 
years, primarily in transportation as a driver.  (Id.).  The 
appellant revealed that his job had involved moving and 
loading props, and that he had to quit because the job was 
aggravating his right shoulder disability.  (T.3,4).  

A private medical statement from Dr. K.M., dated in March 
1996, shows that at that time, Dr. M. reported that the 
appellant's condition was an "ongoing deteriorating one."  
Dr. M. stated that the appellant's clavicle had separated 
from the sternum.  

In April 1996, the appellant underwent a VA examination.  At 
that time, he stated that he had recurrent problems with his 
right shoulder, neck, and back.  The appellant indicated that 
he had been receiving treatment from a chiropractor at least 
once a week and that when he was having severe pain, he would 
seek treatment twice a day.  According to the appellant, he 
had obtained significant relief with his treatments and had 
purchased a traction chair that had also helped relieve his 
back pain.  The examining physician noted that x-rays from 
the appellant's previous VA examination in April 1994 
demonstrated cervical and lumbar spine disc disease and 
degenerative arthritis of the cervical, thoracic, and lumbar 
spine.  

The physical examination showed that there was fairly good 
motion of the neck, with rotation to 50 degrees on each side, 
flexion to 30 degrees, and extension to 30 degrees.  The 
palpation of the C5-6 was tender, and the examination of the 
shoulders showed "forward evaluation and 55 degrees 
abduction to 110 degrees on the right."  The external and 
internal rotation were normal, and there was tenderness to 
percussion of the acromioclavicular (AC) joint on the right.  
Examination of the sternoclavicular joint on the right showed 
moderate tenderness, but there was a markedly enlarged distal 
end of the clavicle which appeared to be displaced 
anteriorly.  The impression was of chronic arthritis of the 
right shoulder, with acromioclavicular synovitis and 
sternoclavicular synovitis, with separation of the 
sternoclavicular, and with marked enlargement of the distal 
end of the clavicle.  X-rays of the appellant's right 
shoulder were interpreted as showing mild degenerative 
changes about the AC articulation and generalized osteopenia 
of the sternoclavicular joints.  

A second VA examination was conducted in April 1996.  At that 
time, the appellant complained of pain in the low back, with 
occasional radiation to the left lower extremity.  The 
physical examination showed that reflexes were physiological 
in both upper and lower extremities, and there were no 
pathological reflexes noted.  The appellant had excellent 
strength in the hands, forearms, and upper arms, and he had 
full range of motion of both his shoulders.  Range of motion 
of the cervical spine, with encouragement, was without 
restriction.  Examination of the lumbosacral area revealed 
normal lumbar curvature, and there was no specific perispinal 
muscle spasms present.  Bending from the waist, with 
encouragement, was not restricted.  Left lateral movement of 
the spine was carried out without particular difficulty, as 
was similar movement on the right side.  The appellant was 
able to walk on his heels and toes without difficulty.  The 
impression was that the examination was a normal neurologic 
examination, without deficits.  The examiner stated that he 
found no evidence of lumbar disc disease, and that the 
appellant had no pain on straight leg raising, bilaterally.  
There were no reflex changes, and in reference to the 
appellant's cervical spine, with encouragement, there was 
good range of motion.  According to the examiner, there was 
no indication of any radicular symptoms and the reflexes were 
intact in the upper extremities.  

In February 1997, the appellant underwent a VA examination.  
At that time, he stated that he had diffuse neck pain which 
traveled all the way down to the lower back.  The appellant 
indicated that he had right shoulder pain and pain through 
the entirety of the collarbone.   

The physical examination showed that the appellant could walk 
on his toes and heels, and do a deep knee bend.  Cervical 
range of motion indicated that flexion was to 35 degrees, 
extension was to 50 degrees, lateral bending was to 30 
degrees, right and left, and lateral rotation was to 40 
degrees, right and left.  Lumbar flexion, performed with an 
inclinometer, was to 75 degrees and extension included 30 
degrees of lateral bending and 25 degrees of right and left 
lateral rotation.  There was significant AC joint arthritis, 
bilaterally, with swelling on the right.  There was 
displacement, with superior migration of the distal clavicle, 
and the appellant had right sternoclavicular swelling, as 
well.  The appellant had some localized tenderness over both 
AC joints, and he had some tenderness over the right 
sternoclavicular joint.  In regards to shoulder range of 
motion, flexion was to 160 degrees, right, and to 170 
degrees, left.  Extension, right and left, was to 50 degrees, 
abduction was to 145 degrees, right, and to 170 degrees, 
left.  External rotation was to 95 degrees, right and left, 
internal rotation was to 60 degrees on the right and to 70 
degrees on the left.  Adduction was to 40 degrees, right and 
left, and motor strength testing in both upper extremities 
was strong at 5/5.  

Following the physical examination, the appellant was 
diagnosed with degenerative changes throughout the spine, 
manifested primarily in the cervical and lumbar region.  The 
appellant was also diagnosed with bilateral AC joint 
arthritis.  The examining physician stated that the appellant 
had functional impairment, primarily because of his right AC 
joint arthritis.  According to the examiner, the appellant 
had extensive cervical, dorsal, and lumbar degenerative disc 
disease.  

In May 1997, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Boise, from May 1996 to 
June 1997.  The records show that in July 1996, the appellant 
was treated after complaining that he had developed right 
sternoclavicular pain after strenuous lifting.  At that time, 
the physical examination showed that the appellant had a 
prominent sternoclavicular joint, but it was not tender and 
there was a full range of motion.  The appellant was given 
Tylenol.  

In a May 1997 rating action, the RO increased the appellant's 
rating for his service-connected degenerative arthritis of 
the right shoulder, with superior displacement of the distal 
clavicle, from 10 percent to 20 percent disabling under 
Diagnostic Codes 5010-5203.  In addition, the RO also 
confirmed its previous assignment of a 10 percent disabling 
rating for the appellant's service-connected degenerative 
joint and disc disease of the cervical spine, with slight 
limitation of motion, under Diagnostic Codes 5010-5290.  
Moreover, the RO recharacterized the appellant's service-
connected degenerative joint and disc disease of the thoracic 
and lumbar spine, as two separate disabilities.  Thus, the RO 
assigned a 10 percent disabling rating under Diagnostic Codes 
5010-5292 for the appellant's degenerative joint and disc 
disease of the lumbar spine, with slight limitation of 
motion, and a zero percent disabling rating under Diagnostic 
Codes 5010-5291 for the appellant's degenerative joint and 
disc disease of the thoracic spine, x-ray evidence only.  

A private medical statement from Dr. K.M., dated in June 
1997, shows that at that time, Dr. M. indicated that the 
appellant had continued to require periodic care due to the 
deterioration from his in-service fall and injury.  Dr. M. 
stated that the appellant had ongoing trouble with his right 
shoulder and cervical, thoracic, and lumbar spine, and that 
in the past year, he had had an increase in his right 
shoulder pain due to the slight separation of the shoulder 
joint.  According to Dr. M., recent x-rays showed progressive 
degeneration in the above areas.  Dr. M. reported that the 
appellant had ongoing symptomatic complaints, and that there 
had also been an increase in the problems of the mid-thoracic 
and lumbar spine.  According to Dr. M., the appellant had 
revealed that periodic chiropractic care had helped him feel 
some relief so that he could perform some of his daily 
activities.  Dr. M. noted that the appellant's cervical, 
thoracic, and lumbar spine required ongoing spinal 
adjustments to keep him mobile, and without such treatment, 
the appellant could not function physically nearly as well as 
he did. 

A private medical statement from W.V., D.C., dated in July 
1997, shows that at that time, Dr. V. stated that examination 
findings from July 1997 and x-rays taken in June 1997 were 
consistent with the pain that the appellant was experiencing.  
Dr. V. indicated that such findings correlated with the 
progressive degenerative joint disease that the appellant 
presented within his shoulder, as well as his cervical, 
thoracic, and lumbar spinal regions.  It was Dr. V.'s 
recommendation that the appellant continue with chiropractic 
care as needed to keep his pain and rigidity to a minimum.  

In July 1999, the appellant underwent a VA examination.  At 
that time, he stated that he had been seeing a chiropractor 
continuously since 1965 for both neck and low back pain.  The 
appellant indicated that at present, he had shoulder, neck, 
and lumbar discomfort.   

In regards to the appellant's physical examination, the 
examining physician stated that the examination was 
unremarkable with the exception of the asymmetry noted over 
the distal clavicle approximately two centimeters proximal to 
the AC joint.  There was an override from his prior clavicle 
fracture sustained while in the service.  The examiner 
indicated that the appellant had no reported neck, mid, or 
lower back pain at the time of the examination.  The 
appellant had fairly unrestricted cervical, dorsal, and 
lumbar motion.  To palpation, there was no hypertrophy or 
spasm.  There was no sacroiliac (SI) or sciatic notch 
tenderness.  Cervical flexion, measured with inclinometer, 
was to 50 degrees and extension was to 40 degrees.  Right and 
left lateral flexion was 40/40.  In regards to lumbar motion, 
flexion was to 70 degrees, extension was to 20 degrees, and 
lateral bending was to 35 degrees, right and left, in a 
seated position.  Standing had full passive and active range 
of motion of both shoulders.  Flexion was to 150 degrees, 
bilaterally, and extension was to 35 degrees, bilaterally.  
The appellant was able to abduct to 180 degrees, bilaterally, 
externally rotated to 90 degrees, bilaterally, and internally 
rotate to 50 degrees, bilaterally.  Extension was to 35 
degrees, bilaterally, and the appellant had symmetrical grade 
5/5 motor strength.  Sensation was intact over all 
dermatones, upper and lower extremities to light touch, pin 
prick, vibration, and temperature.  

Following the physical examination, the appellant was 
diagnosed with cervical, dorsal, and lumbar primary 
osteoarthritis.  The examiner noted that the appellant's 
right shoulder had a normal range of motion and that there 
was a mild deformity over the distal clavicle which did not 
involve a joint surface, just the main bone structure.  The 
appellant had unrestricted range of motion, with excellent 
motor strength.  According to the examiner, cervical, dorsal, 
and lumbar examinations were essentially unremarkable.  The 
examiner indicated that radiographically, the appellant had 
degenerative changes in his cervical, dorsal, and lumbar 
spine.  The examiner reported that there was no functional 
loss evident because of pain, and that there was no evidence 
of weakened movement.  There was no report of excessive 
fatigability, and no incoordination was noted.  According to 
the examiner, the appellant did not have painful motion in 
the shoulder.  The appellant reported some stiffness and 
soreness in his neck and lower back with movement.  

In the appellant's July 1999 VA examination, x-rays were 
taken of his right shoulder and cervical, thoracic, and 
lumbar spine.  The x-ray of his right shoulder was 
interpreted as showing no fracture or subluxation.  There 
were mild degenerative changes about the acromioclavicular 
articulation.  The x-ray of his cervical spine was 
interpreted as indicating mild to moderate disc space 
narrowing at the C3-C4, C4-C5, C5-C6, and C6-C7 levels.  
There was minimal neuroformanial narrowing bilaterally at the 
C4-C5, C5-C6, and C6-C7 levels.  In regards to the x-ray of 
the appellant's thoracic spine, it was interpreted as showing 
mild degenerative changes throughout the thoracic spine, 
essentially unchanged from prior x-rays.  The x-ray of his 
lumbar spine was interpreted as showing large osteophytes 
anteriorly at the L4-L5, L5-S1 levels, with vacuum phenomena 
and severe disc space narrowing.  There was moderate disc 
space narrowing at L3-L4, and there was no evidence of 
spondylolysis or spondylolisthesis.  The degenerative changes 
which were previously present appeared to have progressed 
mildly.  

A private medical statement from Dr. K.M., dated in August 
1999, shows that at that time, Dr. M. stated that the 
appellant had ongoing deterioration in his right shoulder, 
cervical spine, thoracic spine, and lumbar spine, and ongoing 
separation of the clavicle from the sternum.  Dr. M. 
indicated that the appellant had a limited range of motion in 
his cervical, thoracic, and lumbar spines which worsened with 
activities of daily living.  According to Dr. M, the 
appellant had to give up many of the things which he had 
enjoyed doing over the years due to the pain that he 
continued to have from his in-service injuries.  Dr. M. also 
submitted treatment records, from September 1990 to February 
1999, which showed intermittent treatment for the appellant's 
shoulder, neck, and back disabilities.  


II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
See generally Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant evidence is of 
record and the statutory duty to assist the appellant in the 
development of evidence pertinent to his claims has been met.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where, after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3.  

Although the regulations do not give past medical reports 
precedence over current findings (see Francisco v. Brown, 7 
Vet. App. 55 (1994)), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).

The Board notes that the appellant's right shoulder, neck, 
and back disabilities have been rated under Diagnostic Code 
5010.  Under Diagnostic Codes 5003 and 5010, arthritis is 
rated on the basis of limitation of motion of the joint 
involved.  38 C.F.R. § 4.71a.  Pursuant to Diagnostic Code 
5010, arthritis, which is due to trauma and is substantiated 
by X- ray findings, will be rated as degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
of the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by a finding such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability will be rated 
as follows: With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating will be 
assigned.  With X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation will be assigned.

To summarize, the appellant contends that his current ratings 
are not high enough for the amount of disability that his 
service-connected right shoulder, neck, and back disabilities 
cause him.  He states that he has chronic pain in his right 
shoulder, neck, and back.  According to the appellant, he 
also has occasional muscle spasms in his back and occasional 
radiation of his back pain to the left lower extremity.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.  


Degenerative Arthritis of the Right 
Shoulder, With Superior Displacement of 
the Distal Clavicle.

As previously stated, the appellant's degenerative arthritis 
of the right shoulder (major) has been rated as 20 percent 
disabling under Diagnostic Code 5010-5203.  Under Diagnostic 
Code 5203, ratings are based on impairment of the clavicle or 
scapula.  Malunion of the clavicle or scapula is rated 10 
percent.  Dislocation of the clavicle or scapula is rated 20 
percent.  Non-union of the clavicle or scapula with loose 
movement is rated 20 percent.  Or, as noted under this code, 
rate on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  

The Board observes that the appellant's service-connected 
right shoulder disability may also be evaluated under 
Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation 
of motion of the arm, at shoulder level, will be assigned a 
20 percent evaluation for both the major and the minor.  
Limitation of motion of the arm, midway between the side and 
shoulder level, will be assigned a 20 percent evaluation for 
the minor, and a 30 percent evaluation for the major.  
Limitation of motion of the arm, to 25 degrees from the side, 
will be assigned a 30 percent evaluation for the minor, and a 
40 percent evaluation for the major.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Board notes that as stated above, a 20 percent evaluation 
is the highest rating provided under Diagnostic Code 5203.  
Thus, in light of the appellant's 20 percent disabling rating 
for his degenerative arthritis of the right shoulder, the 
Board observes that Diagnostic Code 5203 is not applicable in 
the instant case.  

Additionally, the Board observes that in the appellant's 
April 1996 VA examination, examination of the shoulders 
showed "forward evaluation and 55 degrees abduction to 110 
degrees on the right."  The external and internal rotation 
were normal, and there was tenderness to percussion of the AC 
joint on the right.  The impression was of chronic arthritis 
of the right shoulder, with acromioclavicular synovitis and 
sternoclavicular synovitis, with separation of the 
sternoclavicular, and with marked enlargement of the distal 
end of the clavicle.  The Board further observes that in the 
appellant's February 1997 VA examination, the appellant had 
some localized tenderness over both AC joints, and he had 
some tenderness over the right sternoclavicular joint.  In 
regards to shoulder range of motion, flexion was to 160 
degrees, right.  Extension, right and left, was to 50 
degrees, and abduction was to 145 degrees, right.  External 
rotation was to 95 degrees, right and left, and internal 
rotation was to 60 degrees on the right.  Adduction was to 40 
degrees, right and left, and motor strength testing in both 
upper extremities was strong at 5/5.  The appellant was 
diagnosed with bilateral AC joint arthritis.  

The Board notes that the outpatient treatment records from 
the Boise VAMC reflect that in July 1996, the appellant's 
physical examination showed that he had a prominent 
sternoclavicular joint.  However, the Board observes that the 
sternoclavicular joint was not tender and there was a full 
range of motion.  In addition, in the appellant's July 1999 
VA examination, in regards to the appellant's shoulders, 
flexion was to 150 degrees, bilaterally, and extension was to 
35 degrees, bilaterally.  The appellant was able to abduct to 
180 degrees, bilaterally, externally rotate to 90 degrees, 
bilaterally, and internally rotate to 50 degrees, 
bilaterally.  Extension was to 35 degrees, bilaterally, and 
the appellant had symmetrical grade 5/5 motor strength. 

As previously stated, under Diagnostic Code 5201, limitation 
of motion of the arm, midway between the side and shoulder 
level, will be assigned a 20 percent evaluation for the 
minor, and a 30 percent evaluation for the major.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  In addition, limitation of 
motion of the arm, to 25 degrees from the side, will be 
assigned a 30 percent evaluation for the minor, and a 40 
percent evaluation for the major.  Id.  Thus, in light of the 
above, the Board concludes that an evaluation in excess of 20 
percent for the appellant's right shoulder disability is not 
warranted under Diagnostic Code 5201.  In reaching this 
determination, the appellant's complaints of pain are 
acknowledged, as well as the clinical evidence of record that 
shows that he has degenerative arthritis in his right 
shoulder.  The Board also acknowledges the private medical 
statements from Dr. K.M. and Dr. V. which support the 
appellant's contention that he has pain in his right shoulder 
and some functional loss due to pain.  However, the Board 
notes that although the appellant has pain in the right 
shoulder, the resulting functional impairment is not at a 
level that would warrant a higher evaluation under Diagnostic 
Code 5201.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991) (explaining that functional loss due to pain is to be 
rated at the same level where motion is impeded).  As 
previously stated, the evidence of record does not show 
limitation of motion of the arm, midway between the side and 
shoulder level, or limitation of motion of the arm, to 25 
degrees from the side.  Accordingly, it is the Board's 
determination that the criteria for an evaluation in excess 
of 20 percent under Diagnostic Code 5201 have not been 
satisfied. 


Degenerative Joint and Disc Disease of 
the Cervical Spine, With Limitation of 
Motion  

As previously stated, the appellant's service-connected 
degenerative joint and disc disease of the cervical spine has 
been rated as 10 percent disabling under Diagnostic Codes 
5010-5290.  

Diagnostic Code 5290 provides that a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, and that a 20 percent evaluation is warranted for 
moderate limitation of motion of the cervical spine.  A 30 
percent evaluation is warranted for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1999).  

In the instant case, the Board notes that in the appellant's 
April 1996 VA examination, there was fairly good motion of 
the neck, with rotation to 50 degrees on each side, flexion 
to 30 degrees, and extension to 30 degrees.  The palpation of 
the C5-6 was tender.  In addition, in the appellant's second 
April 1996 VA examination, range of motion of the cervical 
spine, with encouragement, was without restriction.  The 
Board further observes that in the appellant's February 1997 
VA examination, cervical range of motion indicated that 
flexion was to 35 degrees, extension was to 50 degrees, 
lateral bending was to 30 degrees, right and left, and 
lateral rotation was to 40 degrees, right and left.  The 
appellant was diagnosed with degenerative changes in the 
cervical spine region.  Moreover, in the appellant's July 
1999 VA examination, cervical flexion, measured with 
inclinometer, was to 50 degrees, and extension was to 40 
degrees.  Right and left lateral flexion was 40/40.  The 
appellant was diagnosed with cervical osteoarthritis.  
According to the examiner, the cervical examination was 
essentially unremarkable and no functional loss due to pain 
was evident.  The examiner further noted that the appellant 
reported some stiffness and soreness in his neck with 
movement.  

In light of the above, it is the Board's determination that 
the evidence of record does not show more than slight 
limitation of motion of the cervical spine.  Thus, an 
evaluation in excess of 10 percent for degenerative joint and 
disc disease of the cervical spine is not warranted.  
Furthermore, the medical evidence does not show ankylosis of 
the cervical spine, either favorable or unfavorable.  
Therefore, an evaluation under Diagnostic Code 5287 
(ankylosis of the cervical spine) would not be appropriate.

In reaching the above determination, the Board has carefully 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
the role that pain may play in functional loss as to the 
affected body part.  Additionally, the Board also recognizes 
that in Dr. K.M.'s August 1999 statement, Dr. M. indicated 
that the appellant had a limited range of motion in his 
cervical spine which worsened with activities of daily 
living.  However, it should be noted that as the appellant is 
service-connected for degenerative joint and disc disease of 
the cervical spine, any limitation of function of the 
cervical spine which is due to degenerative joint disease, is 
to include consideration of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010. In Hicks v. Brown, 8 Vet. 
App. 417, 419-421(1995) (citing Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991), the United States Court of Appeals for 
Veterans Claims (Court) pointed out that Diagnostic Code 5003 
is to be read in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in arriving at a minimum 10 percent disability 
evaluation when degenerative changes are shown on x-ray and 
painful motion is evidenced or claimed.  As aptly noted 
above, the appellant is currently in receipt of at least a 
minimum 10 percent rating for his service-connected 
degenerative joint and disc disease of the cervical spine.  
The degree of functional loss attributable to painful motion 
has been adequately discussed as to the appellant's 
disability.  The appellant's complaints of pain have thus 
been factored into the disability evaluation which has been 
established in this case.  See generally Deluca, supra; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Hence, the 
Board finds that the appellant's service-connected cervical 
spine disability is simply not impaired to a degree to 
warrant an evaluation in excess of 10 percent. 


Degenerative Joint and Disc Disease of 
the Lumbar Spine, With Limitation of 
Motion 

As previously stated, the appellant's service-connected 
degenerative joint and disc disease of the lumbar spine has 
been rated as 10 percent disabling under Diagnostic Code 
5010-5292.  

Under the provisions of Diagnostic Code 5292, slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999). 

The Board notes that the appellant's low back disability may 
also be evaluated under Diagnostic Code 5295.  Diagnostic 
Code 5295 provides for the evaluation of lumbosacral strain.  
A 10 percent evaluation requires characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint spaces.  A 40 
percent rating is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

In the instant case, in the appellant's April 1996 VA 
examination, examination of the lumbosacral area revealed 
normal lumbar curvature, and there was no specific perispinal 
muscle spasms present.  In addition, in the appellant's 
February 1997 VA examination, lumbar flexion, performed with 
an inclinometer, was to 75 degrees and extension included 30 
degrees of lateral bending and 25 degrees of right and left 
lateral rotation.  The appellant was diagnosed with 
degenerative changes of the lumbar spine.  Moreover, in the 
appellant's July 1999 Board remand examination, in regards to 
lumbar motion, flexion was to 70 degrees, extension was to 20 
degrees, and lateral bending was to 35 degrees, right and 
left, in a seated position.  To palpation, there was no 
hypertrophy or spasm, and there was no SI or sciatic notch 
tenderness.  The appellant was diagnosed with lumbar 
osteoarthritis.  The examiner stated that the appellant had 
fairly unrestricted lumbar motion and that the examination 
was essentially unremarkable.  The examiner also noted that 
there was no functional loss evident because of pain, no 
evidence of weakened movement or incoordination, and no 
report of excessive fatigability.  According to the examiner, 
the appellant reported some stiffness and soreness in his 
lower back with movement.  

The Board notes that in light of the above, the evidence of 
record is negative for a diagnosis of a lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  The 
Board recognizes that in the appellant's March 1996 hearing, 
the appellant testified that sometimes, he had muscle spasms 
in his back.  However, the Board observes that as stated 
above, in the appellant's April 1996 VA examination, there 
was no specific perispinal muscle spasms present.  Moreover, 
in the appellant's July 1999 VA examination, there was no 
hypertrophy or spasm, and there was no SI or sciatic notch 
tenderness.  Accordingly, the appellant's current 
symptomatology does not warrant a higher rating under 
Diagnostic Code 5295.  Therefore, the Board concludes that an 
evaluation in excess of 10 percent for the appellant's 
service-connected low back disability is not warranted.  

The Board further observes that as set forth above, in order 
to be entitled to a higher rating under Diagnostic Code 5292, 
the medical evidence must show moderate limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Here, the Board recognizes that in Dr. K.M.'s August 
1999 statement, Dr. M. indicated that the appellant had a 
limited range of motion in his lumbar spine which worsened 
with activities of daily living.  However, when Dr. M's 
statement in considered in conjunction with the overall 
evidence of record, to specifically include the objective 
findings contained in the July 1999 report of VA examination, 
the Board finds it reasonable to conclude that the 
appellant's lumbar spine disability is productive of no more 
than slight limitation of motion of the lumbar spine.  In 
this context, the Board observes that although the appellant 
reported some stiffness and soreness in the lower back during 
the VA examination performed in July 1997, it is evident from 
this same report that the appellant was able to demonstrate 
fairly unrestricted lumbar spine motion, without any evidence 
of functional loss due to pain, weakened movement, 
incoordination, or excess fatigability.  Thus, the 
appellant's complaints of pain and limited lumbar spine 
motion are acknowledged, as well as the x-ray evidence that 
shows that he has degenerative joint and disc disease of the 
lumbar spine.  However, in light of the above medical 
evidence, more than slight limitation of motion has not been 
found.  Accordingly, an evaluation in excess of 10 percent 
under Diagnostic Code 5292 is not warranted.  

The Board also notes that in regards to the appellant's 
service-connected right shoulder, neck, and low back 
disabilities, all with degenerative changes, the Board is 
satisfied that the examination reports of record adequately 
portray the absence of any functional loss due to pain, as 
well as, the degree of loss of function due to weakened 
movement, excess fatigability, or incoordination, as required 
by 38 C.F.R. §§ 4.40, 4.45.  See generally DeLuca v. Brown, 
supra (The Board is to consider the impact of pain in its 
evaluation of the veteran's disability).  Moreover, in 
rendering the above determinations, the Board has considered 
all pertinent aspects of 38 C.F.R. Parts 3 and 4 as required 
by the Court in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that the preponderance of the 
evidence is against the appellant's claims for an evaluation 
in excess of 20 percent for degenerative arthritis of the 
right shoulder, an evaluation in excess of 10 percent for 
degenerative joint and disc disease of the cervical spine, 
and an evaluation in excess of 10 percent for degenerative 
joint and disc disease of the lumbar spine.


Degenerative Joint and Disc Disease of 
the Thoracic Spine, X-ray Evidence Only

As previously stated, the appellant's service-connected 
degenerative joint and disc disease of the thoracic spine has 
been rated as zero percent disabling under Diagnostic Codes 
5010-5291.  In this regard, under Diagnostic Code 5291, a 10 
percent evaluation may be assigned for severe or moderate 
limitation of motion of the dorsal (thoracic) spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).

In the instant case, the Board observes that the evidence of 
record clearly establishes that the appellant has 
degenerative joint and disc disease of the thoracic spine.  
However, when the medical data of record is evaluated under 
Diagnostic Codes 5003 and 5010 (as contemplated by the 
criteria for Diagnostic Codes 5291), it is apparent that the 
appellant is not entitled to a compensable evaluation based 
on the degree of limitation of motion in his thoracic segment 
of the spine.  The Board notes that although Dr. K.M., in his 
August 1999 statement, indicated that the appellant had a 
limited range of motion in his thoracic spine, the evidence 
of record is, nevertheless, negative for any findings of 
severe or moderate limitation of motion of the dorsal spine.  

Despite the absence of significant objective findings, it is 
the Board's judgment that the evidence creates a question as 
to the most appropriate evaluation of the appellant's 
thoracic segment of the spine.  The Board notes that as 
previously stated, the Court has pointed out that Diagnostic 
Code 5003 is to be read in conjunction with 38 C.F.R. §§ 
4.40, 4.45, and 4.59 in arriving at a minimum 10 percent 
disability evaluation when degenerative changes are shown on 
x-ray and painful motion is evidenced or claimed.  See Hicks, 
8 Vet. App. at 417, 419-421 (citing Lichtenfels, 1 Vet. App. 
at 484).  Thus, considering the private medical evidence from 
Dr. M. and Dr. W.V. showing treatment for pain in the 
appellant's back, including his thoracic spine, and the 
appellant's history of pain, and resolving all reasonable 
doubt in the appellant's favor, the Board finds that the 
thoracic spine disability warrants a 10 percent evaluation, 
the minimum compensable evaluation available.  38 C.F.R. 
§§ 4.7, 4.59, 4,71a, Diagnostic Codes 5003, 5010.  See 
generally DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45. 

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  In this regard, the Board observes that the 
schedular criteria for an evaluation in excess of 10 percent 
under Diagnostic Codes 5003 and 5010 for the appellant's 
degenerative changes have not been met.  The Board notes that 
the record is negative for x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Accordingly, it is 
the Board's determination that the evidence of record is 
against an evaluation in excess of 10 percent under 
Diagnostic Code 5010 for the appellant's degenerative joint 
and disc disease of the thoracic spine.  


Extraschedular Rating Under 38 C.F.R. 
§ 3.321(b)(1)

Finally, the Board notes that it has also considered 
entitlement to an extraschedular evaluation, under the 
provisions of 38 C.F.R. § 3.321(b)(1), for the appellant's 
service-connected right shoulder, neck, and back 
disabilities.  An extraschedular evaluation is for 
application when there is an unusual or exceptional 
disability picture so as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (1999). 

The Board observes that, as previously stated, in the 
appellant's March 1996 hearing, the appellant testified that 
he was not currently working.  At that time, he stated that 
he had to quit his job, which involved moving and loading 
props, because the job was aggravating his right shoulder 
disability.  In addition, in a private medical statement from 
Dr. K.M., dated in August 1999, Dr. M. indicated that the 
appellant had to give up many of the things which he had 
enjoyed doing over the years due to the pain that he 
continued to have from his in-service injuries.  However, the 
Board observes that upon a review of the evidence of record, 
the record does not reflect periods of hospitalization 
because of the appellant's service-connected right shoulder, 
neck, and/or back disabilities, and there is no showing that 
his service connected conditions have significantly 
interfered with his employment status.  In this regard, the 
Board notes that although the private medical records from 
Dr. M., from September 1990 to February 1999, show that the 
appellant sought treatment for his service-connected 
shoulder, neck, and back disabilities on numerous occasions, 
the records also reflect that he was treated on an outpatient 
treatment basis and never hospitalized due to his 
disabilities.  Moreover, while Dr. M. had stated in his 
August 1999 statement that due to the appellant's service-
connected disabilities, the appellant had had to give up 
certain activities, Dr. M. also indicated in a June 1997 
statement that according to the appellant, periodic 
chiropractic care had helped him feel some relief so that he 
could perform some of his daily activities.  Dr. M. further 
noted that the appellant's cervical, thoracic, and lumbar 
spine required ongoing spinal adjustments to keep him mobile, 
and without such treatment, the appellant could not function 
physically nearly as well as he did.  The Board notes that 
the evidence of record shows that the appellant has continued 
to seek ongoing chiropractic care.  Thus, in light of the 
above, the evidence of record does not present an exceptional 
case where the appellant's current disabling ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for degenerative 
arthritis of the right shoulder, with superior displacement 
of the distal clavicle, is denied.  

An evaluation in excess of 10 percent for degenerative joint 
and disc disease of the cervical spine, with limitation of 
motion, is denied.  

An evaluation in excess of 10 percent for degenerative joint 
and disc disease of the lumbar spine, with limitation of 
motion, is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for degenerative joint and 
disc disease of the thoracic spine, x-ray evidence only, is 
granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

